Citation Nr: 0905922	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-24 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for residuals of malaria.

Entitlement to service connection for residuals of dental 
trauma.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
February 1946 and June 1952 to November 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The issue of entitlement to service connection for residuals 
of dental trauma addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence that the Veteran was treated for or 
diagnosed with malaria in service or that he has currently 
been diagnosed with or treated for either a relapse or the 
residual effects of malaria.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of malaria have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veteran's 
service treatment records are not part of the claims folder 
and that in September 2006, the RO made a formal finding that 
the Veteran's service treatment records were unavailable.  
Therefore, in reviewing the Veteran's claims, the Board has 
considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In his January 2006 claim, the Veteran reported that he first 
contracted malaria while stationed in China in 1944 and that 
he was treated from 1953-1955.  In his August 2007 
substantive appeal, the Veteran claimed that in he was given 
a serum in 1943 prior to being sent to Africa that caused him 
to contract malaria.  

As the Veteran's service treatment records have been lost or 
destroyed and as he has not submitted any statements from 
fellow service members or medical professionals who either 
witnessed or treated his alleged malaria, there is no 
evidence of record that the Veteran was diagnosed with or 
treated for malaria in service.  

In any event, even if the Board assumes that the veteran had 
malaria in service, under 38 U.S.C.A. § 1131, a claimant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Even 
assuming that the Veteran was treated for malaria in service, 
there is no evidence in any of the medical records that the 
Veteran has submitted that he has ever been treated for a 
relapse or for the residuals of malaria, providing evidence 
against this claim.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).
  
For the above reasons, the Board concludes that entitlement 
to service connection for residuals of malaria is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and , was satisfied by way of a letter 
sent to the Veteran in March 2006 that informed him of what 
evidence was required to substantiate his claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  
In July 2006, the Veteran was also notified that the RO had 
been unable to obtain his service treatment records and 
informed of additional types of evidence that he could use to 
substantiate his claim.  

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO attempted to locate the 
Veteran's service treatment records and did obtain copies of 
the Veteran's private medical records.  The RO also obtained 
unit records from the unit the Veteran served with during 
World War II.  

The Board has found no basis to afford the Veteran a VA 
examination for his malaria because there is no evidence of 
either an illness in service or, most importantly, a present 
disability.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the Veteran or his 
representative have not identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the Veteran in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to service connection for residuals of malaria is 
denied.  


REMAND

The Veteran has also sought service connection for the 
residuals of dental trauma.  In his January 2006 claim, he 
asserts that he suffered an injury to his mouth and lost 
teeth in a plane crash while serving in China from 1944-1945.  

In his December 2006 notice of disagreement, the Veteran 
states that he injured his left knee and suffered from 
numerous cuts and abrasions when a military plane carrying 
Chinese troops crashed in September or October of 1945 in 
China.  The Veteran's Separation Qualification Record 
confirms that he was serving in China at that time and a 
record from the Aviation Safety Network shows that in October 
1945, a military plane carrying Chinese troops crashed on 
takeoff.  

As the Veteran has claimed that he suffered dental trauma in 
a plane crash in service and there is circumstantial evidence 
to support his claim that he was in a plane crash, the Board 
finds that the case should be remanded to afford the Veteran 
a dental examination.  The examiner should first determine 
whether the Veteran currently suffers from any dental 
condition, including the residuals of dental trauma such as 
lost teeth.  Additionally, the examiner should determine 
whether it is at least as likely as not (fifty percent or 
greater) that any current dental disabilities are the result 
of an injury in service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded a VA 
dental examination.  All necessary tests 
should be performed.  The examiner should 
make the following determinations: (1) 
whether or not the Veteran suffers from a 
current dental condition, including the 
residuals of dental trauma such as tooth 
loss, and (2) whether any current dental 
disability is at least as likely a not 
(fifty percent or greater) related to the 
Veteran's active military service.  If the 
examiner cannot render an opinion without 
resorting to speculation, he or she should 
so state.  

A copy of the claims file should be 
provided to the examiner, who should 
indicate that he or she has reviewed it.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


